Citation Nr: 0819993	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  96-41 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for leukemia, to 
include as due to benzene exposure.

2.  Entitlement to an increased evaluation for psoriasis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to April 
1980 and from October 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1994 and May 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking entitlement to service connection for 
leukemia, to include as due to benzene exposure.  
Specifically, the veteran argues that he was exposed to 
benzene when he came into contact with jet fuel on a daily 
basis during his regular duties as a mechanic inservice.  The 
veteran's personnel records indicate that his military 
occupational specialty was aircraft mechanic.  After 
reviewing the veteran's claims file, the Board concludes that 
additional development is necessary.  

Initially, the Board notes that, in September 1995, the 
veteran perfected an appeal of the RO's April 1994 rating 
decision denying service connection for leukemia.  However, 
the veteran's claim for service connection for leukemia was 
not submitted to the Board for review and there is no 
evidence in the veteran's claims file that the September 1995 
appeal was withdrawn by the veteran.  Accordingly, the proper 
issue on appeal is entitlement to service connection for 
leukemia, to include as due to benzene exposure, from the 
April 1994 rating decision.

In addition, the veteran's claim for entitlement to service 
connection for leukemia has not been properly developed.  
Specifically, the veteran was not provided with sufficient 
VCAA notice in compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Also, there is no evidence that the 
RO attempted to verify the veteran's inservice exposure to 
benzene.  Accordingly, remand is necessary for additional 
notice in compliance with Dingess and development of the 
veteran's exposure to benzene.  In that regard, the veteran's 
personnel records must be obtained.  In addition, the veteran 
must be provided the opportunity to present evidence that he 
was exposed to benzene inservice.

Further, a VA examination is necessary to determine whether 
the veteran's leukemia is related to service, to include as 
due to benzene exposure.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the United States Court of Appeals for 
Veterans Claims (Court) addressed the four elements that must 
be considered in determining whether a VA medical examination 
must be provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  McLendon, 20 Vet. App. 
at 83.  The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Id.  In a February 1996 letter, W.E., M.D. 
stated that "benzene and other solvent exposure [has] been 
associated with an increased risk of leukemia."  However, 
Dr. W.E. concluded that it was "impossible to prove a cause 
and effect relationship between occupational exposure of this 
type and development of acute leukemia since leukemia is such 
an infrequent illness."  Dr. W.E. recommended that "such 
occupational exposure should be taken into consideration and 
perhaps investigated further by an occupational medicine 
specialist if disability persists."  Accordingly, the Board 
finds that Dr. W.E.'s February 1996 opinion is sufficient to 
warrant a VA examination addressing the etiology of the 
veteran's leukemia under McLendon.  As such, one must be 
accomplished.

The veteran is also seeking a disability rating in excess of 
10 percent for his service-connected psoriasis.  Under 
Diagnostic Code 7816, a rating in excess of 10 percent is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7816 (2007).

After reviewing the veteran's claims file, the Board 
concludes that additional development is necessary.  
Specifically, the current medical evidence of record is 
insufficient for purposes of rating the veteran's service-
connected psoriasis.  The most recent dermatologic 
examination was in May 2005.  In addition, in an August 2006 
substantive appeal, the veteran asserted that his psoriasis 
had become more severe and more frequent since his last VA 
examination.  VA's duty to assist includes providing a new 
medical examination when a veteran asserts or provides 
evidence that a disability has worsened and the available 
evidence is too old for an adequate evaluation of the current 
condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); see also 38 C.F.R. § 3.326 (a) (2007).  The Board 
notes that the veteran was scheduled for a VA examination in 
March 2007, and that he failed to appear for the examination.  
However, the record indicates that the veteran called to 
reschedule the examination before the scheduled examination 
date, but that the examination was not rescheduled.  

Under these circumstances, the RO should schedule the veteran 
for a comprehensive VA dermatologic examination to determine 
the severity of his service-connected psoriasis and whether 
he has required systemic therapy for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  This examination should be conducted with special 
consideration being given to the rating criteria from the 
current version of Diagnostic Code 7816.  Moreover, as there 
is an established history of recurrence and remission of the 
veteran's psoriasis, the RO should attempt to schedule the 
examination during an active stage of the disease.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO must obtain the veteran's 
service personnel records.  These records 
must be associated with the claims file.  
If no additional records can be obtained, 
documentation of that fact must be 
included in the claims file.  All actions 
to obtain the records and the results of 
those actions must be documented fully by 
the RO.

3.  The RO must provide the veteran with 
the opportunity to submit evidence that he 
was exposed to benzene inservice.  In 
addition, the RO must advise the veteran 
that he can submit alternate evidence to 
support his contention that service 
connection for leukemia is warranted.  
This evidence may take the following 
forms; however, the veteran may submit any 
other evidence he finds appropriate: 
statements from service medical personnel, 
"buddy" certificates or affidavits; 
employment physical examinations, medical 
evidence from hospitals, clinics and 
private physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs taken 
during service; pharmacy prescription 
records and insurance examinations.

4.  Thereafter, the veteran must be 
afforded an appropriate VA examination to 
determine the current existence and 
etiology of any leukemia found, to include 
as due to benzene exposure.  The claims 
file must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a thorough review 
of the veteran's claims file, the examiner 
must state whether any diagnosed leukemia 
is related to the veteran's active duty 
service, to include as due to benzene 
exposure.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

5.  The veteran must be afforded a VA 
dermatologic examination to determine the 
current severity of his psoriasis and 
whether he has required systemic therapy 
for a total duration of six weeks or more, 
but not constantly, during the past 12-
month period.  The claims file must be 
made available to the examiner to review 
in conjunction with the examination.  The 
examiner must state the location and 
extent of the veteran's psoriasis in terms 
of a percentage of the body and a 
percentage of exposed areas; whether the 
veteran's service-connected psoriasis is 
or has been treated with systemic 
therapies, such as corticosteroids or 
other immunosuppressive drugs; to what 
extent they have been required in the last 
12 months, and; whether treatment other 
than topical therapy is required.  A 
complete rationale for any opinions and 
conclusions expressed must be included in 
the examination report.  The report 
prepared must be typed.

6.  The RO must notify the veteran that it 
is his responsibility to report to the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for either of 
the aforementioned examinations, 
documentation must be obtained which shows 
that notice scheduling the examinations 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

7.  The RO must then review and re-
adjudicate the veteran's claims for 
entitlement to service connection for 
leukemia, to include as due to benzene 
exposure, and for entitlement to an 
increased rating in excess of 10 percent 
for service-connected psoriasis.  If any 
issue on appeal remains denied, the RO 
must provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



